Fowler, S.
This is an application for a decree admitting to probate the will of John Pommer, deceased. In the petition for probate Babbette Hauenstein is named as daughter of deceased and as a person entitled to notice of the application. She is alleged to reside at Fuerth, Bavaria, a country with which the United States at the time was at war. An order directing the publication of the citation as to her, with the further direction that it be mailed to her at Theatre 13, Fuerth, Bavaria, 'Germany, was entered on the 29th of May, 1919. The said order did not include a direction as to the mailing of a copy of the citation to the alien enemy property custodian. Section 2528 of the Code of Civil Procedure, under such circumstances, provides that the surrogate may dispense with the mailing to a person resident of a country with which the United States of America is at war, but the provision that the citation be mailed, on behalf of such person, to such officer as may have been appointed by *492the President of the United States to take possession of the property of an alien enemy appears to be mandatory. No decree will be' entered until Babbette Hauenstein has had proper notice of the application.
Decreed accordingly.